Dismissed and Memorandum Opinion filed September 25, 2003








Dismissed and Memorandum Opinion filed September 25,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00730-CV
____________
 

JANE B. KNAPP,
Appellant
 
V.
 

L. FABIAN WORTHING, III, M.D., Appellee
 

 
On Appeal from the 281st District
Court

Harris County, Texas
Trial Court Cause No. 02-13617
 

 
M E M O R A N D U M   O
P I N I O N
This is an appeal from a judgment signed April 14, 2003. The
clerk=s record was due August 12, 2003, but
has not been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  
On August 28, 2003, notification was transmitted to all parties
of the Court's intent to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment. 
See Tex. R. App. P. 37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 25, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.